                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

DENNIS R. DAVIS, JR.                                  CIVIL ACTION NO. 5:18-cv-1393

                                                      SECTION P
VS.
                                                      JUDGE TERRY A. DOUGHTY

NICOLE FULLER, ET AL.                                 MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge=s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Dennis Ray Davis,

Jr.=s retaliation claims against Nicole Fuller, Consuelo Lawrence Fuller, and Mrs. Fradue, as well

as his claims against Mrs. Fradue concerning access to courts and freedom of speech, are

DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on which relief

may be granted.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff=s

remaining claims are DISMISSED as frivolous and malicious WITHOUT PREJUDICE to

Plaintiff=s right to prosecute the pending, duplicative proceedings. The remaining claims are

otherwise DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff=s Motion

for a Temporary Restraining Order, [Doc. No. 1], is DISMISSED AS MOOT.
     IT IS FURTHER ORDERED that Plaintiff=s Motion to Appoint Counsel, [Doc. No. 1],

is DISMISSED AS MOOT.

     MONROE, LOUISIANA, this 28th day of May, 2019.




                                          ______________________________________
                                            TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE
